AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 6, REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NewMarket Technology, Inc. (Name of issuer in its charter) Nevada 4813 65-0729900 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 14860 Montfort Drive, Suite 210 Dallas,
